Besen v Doshi (2020 NY Slip Op 01586)





Besen v Doshi


2020 NY Slip Op 01586


Decided on March 10, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2020

Gische, J.P., Webber, Gesmer, Kern, JJ.


11237N 652691/18

[*1] Michael Besen, etc., et al., Plaintiffs-Appellants,
vAmit Doshi, et al., Defendants-Respondents, 223 West 20 LLC, et al., Defendants. Morritt Hock & Hamroff, LLP, Nonparty Respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Andrea Masley, J.), entered on or about October 9, 2019,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated February 7, 2020,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MARCH 10, 2020
DEPUTY CLERK